DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the species R,S-1,3-butanediol diacetoacetate ester in the reply filed on November 17, 2022 is acknowledged with appreciation.
The non-elected elected species of ketogenic agent (i.e., ketogenic agents other than R,S-1,3-butanediol diacetoacetate ester) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claims 8-13, 21 and 22 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Priority
The disclosure of the prior-filed provisional Application No. 61/926,635, and prior-filed PCT Application No. PCT/US2015/011165, and prior-filed non-provisional Application No. 15/206,673 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, in claim 1, the limitations of reducing fatigue during exercise comprising administering a therapeutically effective amount of a composition comprising a ketogenic agent to elevate one or more ketone bodies for at least four (4) hours and reduce fatigue during exercise in the human subject, wherein administration of the composition achieves ketosis in the human subject, and wherein the human subject consumes an average of greater than 50 g of carbohydrate per day, and wherein the ketogenic agent is R,S-1,3-butanediol diacetoacetate ester or R-1,3-butanediol diacetoacetate ester, are not supported by provisional Appl No. 61/926,635, nor prior-filed PCT Application No. PCT/US2015/011165, nor prior-filed non-provisional Application No. 15/206,673. 
Thus, the instant claims are afforded benefit of priority to Application No. 15/451,891, with a priority date of March 7, 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Puchowicz et al., J. Nutri. Biochem, 2000, in view of Cox et al., Cell Metabolism, 2016.
	Claim 8 recites a method of reducing fatigue during exercise comprising administering a therapeutically effective amount of a composition comprising a ketogenic agent to elevate one or more ketone bodies for at least four (4) hours and reduce fatigue during exercise in the human subject; 
wherein the ketogenic agent is 1,3-butanediol acetoacetate monoester; 1,3-butanediol acetoacetate diester; R,S-1,3-butanediol diacetoacetate ester; R-1,3-butanediol diacetoacetate ester, a combination of 1,3-butanediol and 1,3-butanediol acetoacetate diester, or a combination thereof, 
(more specifically, R,S-1,3-butanediol diacetoacetate ester),
	wherein administration of the composition achieves ketosis in the human subject, and wherein the human subject consumes an average of greater than 50 g of carbohydrate per day.
Claim 12 is drawn to claim 8, wherein the ketogenic agent is administered between about 2 g/day and about 50 g/day, or wherein each ketogenic agent is administered between about 2 g/day and about 50 g/day. 

It is noted that the disclosure of the prior-filed provisional Application No. 61/926,635, and prior-filed PCT Application No. PCT/US2015/011165, and prior-filed non-provisional Application No. 15/206,673 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, in claim 1, the limitations of reducing fatigue during exercise comprising administering a therapeutically effective amount of a composition comprising a ketogenic agent to elevate one or more ketone bodies for at least four (4) hours and reduce fatigue during exercise in the human subject, wherein administration of the composition achieves ketosis in the human subject, and wherein the human subject consumes an average of greater than 50 g of carbohydrate per day, and wherein the ketogenic agent is R,S-1,3-butanediol diacetoacetate ester or R-1,3-butanediol diacetoacetate ester, are not supported by provisional Appl No. 61/926,635, nor prior-filed PCT Application No. PCT/US2015/011165, nor prior-filed non-provisional Application No. 15/206,673. Thus, the instant claims are afforded benefit of priority to Application No. 15/451,891, with a priority date of March 7, 2017.

Puchowicz et al. teach the effect of the administration of the ester of R,S-1,3-butanediol diacetoacetate, in particular that R,S-1,3-butanediol diacetoacetate induces therapeutic ketosis in dogs for at least 4 fours, (page 284,“Results” and specifically Figure 2). Puchowicz et al. teach the administration at a rate of about 19.6 g/kg, (page 282, right column, “Animal Experiments”). Puchowicz et al. teach the limitation of an unrestricted diet in half of the dogs, wherein said dogs received carbohydrates via “Citrotein” supplementation in the form of a bolus six times per day (page 283, right column), wherein the amount of carbohydrates in each bolus correspond to 13.3 g of glucose (page 284, left column, first paragraph), or 79.8 g of carbohydrates per day.
As such, Puchowicz et al. teach that ketosis is induced by the administration of an ester of (R,S)-1,3-butanediol diacetoacetate in dogs consuming greater than 50 g of carbohydrates per day, but are silent to the ketogenic agent reducing fatigue during exercise.
Yet, Cox et al. teach the effects of nutritional ketosis on exercise performance, wherein supplementation with ketone bodies initiates ketosis, resulting in improved physical endurance (see Summary at page 256). Cox et al. demonstrate that following exogenous ketone supplementation (KE= ketone ester), exercise performance improved (see Study 5), i.e., “[t]ime trial performance following 1 hr of high-intensity exercise was significantly improved in KE+CHO versus CHO conditions. Athletes cycled on average 411 ± 162 m further (p < 0.05) over 30 min on KE+CHO versus CHO equating to a mean performance improvement of 2%” [emphasis added] (page 262, left column, second paragraph). By improving exercise endurance/ exercise performance, one is necessarily reducing fatigue during exercise. 
Accordingly, one skilled in the art would expect that administering a composition comprising a ketone body such as an ester of R,S-1,3-butanediol diacetoacetate, known to induce ketosis, would enhance athletic performance/ reduce fatigue during exercise in a subject, with a reasonable expectation of success. Regarding the human patient, nothing unobvious is seen in administering a known compound to a human that was previously employed in a preclinical animal research study, having first demonstrated safety and efficacy in said study (in the instant case, Puchowicz et al. administered R,S-1,3-butanediol acetoacetate ester to dogs).
As such, claims 8 and 12 are prima facie obvious.

Claim 9 is drawn to claim 8, wherein the ketogenic agent is administered at between 5 g/kg and 10 g/kg, or each ketogenic agent is administered at between 5 g/kg and 10 g/kg. Claim 10 is drawn to claim 9, wherein the ketogenic agent is administered at 5 g/kg, 6 g/kg, 7 g/kg, 8 g/kg, 9 g/kg, or 10 g/kg. Claim 11 is drawn to claim 9, wherein each ketogenic agent is administered at 5 g/kg, 6 g/kg, 7 g/kg, 8 g/kg, 9 g/kg, or 10 g/kg. Claim 13 is drawn to claim 8, wherein each ketogenic agent is administered at about l g/kg/day and about 10 g/kg/day. Claim 22 is drawn to claim 8, wherein the ketogenic agent is administered between about 2 g/day and about 15 g/day.
Regarding the dosage of ketogenic agent: Puchowicz et al. teach the administration of R,S-1,3-butanediol diacetoacetate at a rate of about 19.6 g/kg, (page 282, right column, “Animal Experiments”). It would have been obvious to use the starting point of 19.6 g/kg as disclosed by Puchowicz et al and optimize this amount for composition to achieve ketosis and reduce fatigue during exercise with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	As such, claims 9-11, 13 and 22 are prima facie obvious.


Claim 21 is drawn to claim 8, wherein the one or more ketone bodies in the human patient is present in a concentration of 1.1 mM/L or greater.  
Cox et al. teach that “[i]ngestion of a drink containing 573 mg/kg body weight of KE resulted in a rapid rise in circulating HB from overnight fasted levels to ~2 mM after 20 min. Ketone concentrations remained elevated throughout subsequent
Exercise” (page 260, right column, last paragraph). A concentration of around 2 mM ketone ester meets the limitation of 1.1 mM or greater.
	As such, claim 21 is prima facie obvious.


Conclusion
8.	In conclusion, claims 8-13 and 21 and 22 are pending in the application, and all claims are rejected.  No claim is currently allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611